Citation Nr: 1500369	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  06-34 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for neuropathy of both legs.

2. Entitlement to service connection for neuropathy of the left arm.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to December 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2006 RO decision. The Board remanded the issues on appeal in February 2011 for further evidentiary and procedural development. Thereafter, in November 2012, the Board denied the Veteran's claims for entitlement to service connection for neuropathy of both legs and neuropathy of the left arm. 

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In April 2014, the Court issued a Memorandum Decision vacating the Board's November 2012 decision and remanded the issues back to the Board for additional adjudication.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the April 2014 Memorandum Decision, the Court determined that in the November 2012 decision, the Board erred in failing to ensure substantial compliance with its February 2011 remand order. Particularly, the Court observed that (1) the etiology opinions of record were inconsistent regarding the Veteran's current diagnoses and (2) none of the opinions specifically addressed whether the neuropathy of both legs and neuropathy of the left arm were related to his military service on a direct basis (i.e., the opinions only addressed whether the claimed conditions were related to service-connected disabilities). See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). Additionally, the Court observed that although the September 2012 VA examination addendum opinion did address deep peroneal nerve neuropathy (finding that the Veteran did not have a current diagnosis of the disorder), the physician failed to state when the condition resolved. 

In light of the Memorandum Decision, the Board finds that remand is warranted so that the AOJ may obtain an additional medical opinion that complies with the directives of the prior remand. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain opinions as to the nature and likely etiology of the Veteran's claimed neuropathy of both legs and neuropathy of the left arm. 

After thoroughly reviewing the record, to include the September 2012 opinion, June 2012 VA examination addendum and March 2011 VA examination report and addendums, the examiner should explicitly identify all current lower extremity and left upper extremity neurological diagnoses and provide opinions with supporting rationale as to the following: 

(a) Whether it is at least as likely as not (50 percent probability or better) that any neuropathy of the legs or neuropathy of the left arm had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.

(b) Whether it is at least as likely as not that any neuropathy of the legs or neuropathy of the left arm was caused by the service-connected disability (i.e., bilateral compartment syndrome or right upper extremity disability).

(c) Whether it is at least as likely as not that any neuropathy of the legs or neuropathy of the left arm was aggravated by (permanently worsened) the service-connected disability (i.e., bilateral compartment syndrome or right upper extremity disability).  

If aggravation of the neuropathy of the legs or neuropathy of the left arm by service-connected disability is shown, the examiner should objectively quantify the degree of aggravation beyond the level of impairment had no aggravation occurred.  

The examiner must also specifically determine whether the Veteran has a current diagnosis of left deep peroneal nerve neuropathy; and if not, determine when the disorder resolved. If left deep peroneal nerve neuropathy was present at any time since January 2006, the examiner should offer an opinion as to the above questions regarding that disability as well.  

The examiner must provide a complete rationale for all the findings and opinions. If the examiner determines that examination is necessary before rendering any opinion, such should be scheduled.

2. After completing all indicated development, the AOJ should readjudicate the claims for entitlement to service connection for neuropathy of both legs and neuropathy of the left arm in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




